Exhibit 10.1



AMENDMENT NO. 3


This AMENDMENT NO. 3, dated as of April 9, 2009 (“Amendment No. 3”), is entered
into by and among DAYTON SUPERIOR CORPORATION, a Delaware corporation (the
“Borrower”), the persons designated as “Lenders” on the signature pages hereto
(the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a
Delaware corporation, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the other Loan Parties, the Lenders and GE Capital, as
administrative agent and collateral agent, are party to the Revolving Credit
Agreement dated as of March 3, 2008 (as amended by Amendment No. 1, dated as of
March 16, 2009 and Amendment No. 2, dated as of March 23, 2009, the “Original
Credit Agreement”; all capitalized terms defined in the Original Credit
Agreement and not otherwise defined herein to have the meanings assigned thereto
in the Original Credit Agreement); and

WHEREAS, the Borrower wishes to amend the Original Credit Agreement in the
manner set forth below; and

WHEREAS, the Lenders, subject to the terms and conditions of this Amendment No.
3, are willing to amend the Original Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower and the Lenders agree as follows:

SECTION 1.
AMENDMENT




Subject to the satisfaction of the condition to effectiveness referred to in
Section 2 below, the Original Credit Agreement is hereby amended as follows:

(a)  The definition of the term “Scheduled Maturity Date” appearing in Section
1.1 of the Original Credit Agreement is amended and restated in its entirety as
follows:

“‘Scheduled Maturity Date’ means April 20, 2009.”

(b)  Section 2.1(c) of the Original Credit Agreement is amended by changing each
reference therein to the date “April 9, 2009” to the date “April 20, 2009”.

(c)  Section 2.21 of the Original Credit Agreement is amended, effective as of
March 23, 2009, by adding immediately after the phrase “constitute a part of the
principal outstanding amount of the Loans” appearing therein, the following: “or
other Obligations (other than Special Overadvances), Special Overadvances (other
than Additional Special Overadvances) or Additional Special Overadvances, as the
case may be, on which such interest accrued,”.

(d)  Section 9.1(j) of the Original Credit Agreement is amended by changing the
date appearing therein from “April 9, 2009” to “April 20, 2009”.           

(e)  Section 9.1(k) of the Original Credit Agreement is amended and restated in
its entirety as follows:

--------------------------------------------------------------------------------





“the Borrower shall fail to pay, on or prior to 5:00 p.m. (New York time) on
April 9, 2009 to the Administrative Agent, Macquarie Capital Advisors or King &
Spalding LLP, in each case, in immediately available funds, the  fees and
expenses and deposit described in Section 4(k) of Amendment No. 3.”.

SECTION 2.
CONDITIONS TO EFFECTIVENESS


This Amendment No. 3 shall be effective as of April 9, 2009 (the “Amendment No.
3 Effective Date”) subject to and upon satisfaction on or prior to such date of
the following conditions: (i) receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 3 executed and delivered by the Borrower, the
Administrative Agent and the Lenders, and (ii) receipt by the Administrative
Agent of evidence satisfactory to the Administrative Agent that the Term Loan
Credit Agreement has been amended (or is concurrently being amended) pursuant to
an amendment in the form of Annex I hereto (the “Term Loan Facility Amendment”).



SECTION 3.
LIMITATION ON SCOPE

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendment set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of the
Borrower or any other Loan Party requiring the consent of the Administrative
Agent or Lenders except to the extent specifically provided for herein.  The
Administrative Agent and Lenders have not and shall not be deemed to have waived
any of their respective rights and remedies against the Borrower or any other
Loan Party for any existing or future Defaults or Event of Default.

SECTION 4.
MISCELLANEOUS

(a)  The Borrower hereby represents and warrants that (i) this Amendment No. 3
has been duly authorized and executed by it, and the Original Credit Agreement,
as amended by this Amendment No. 3, is its legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, moratorium and similar laws affecting the
rights of creditors in general; and (ii) this Amendment No. 3 is being delivered
in the State of New York.

(b)  The Borrower hereby ratifies and confirms the Original Credit Agreement as
amended hereby, and agrees that, as amended hereby, the Original Credit
Agreement remains in full force and effect.

(c)  The Borrower hereby acknowledges, confirms and agrees that, as of the date
hereof, the security interests and liens granted to the Administrative Agent on
behalf of itself and the Secured Parties under the Original Credit Agreement and
the other Loan Documents securing the Obligations are in full force and effect,
are properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

2

--------------------------------------------------------------------------------





(d)  The Borrower hereby acknowledges, confirms and agrees that as of the open
of business on April 9, 2009, the Borrower was in the aggregate indebted to the
Administrative Agent and Lenders for Loans under the Loan Documents in the
aggregate principal amount (including PIK Loans) of $101,815,590.43 plus Letter
of Credit Obligations in the aggregate amount of $8,924,107.50 and that all such
obligations under the Credit Agreement owing by the Borrower together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by the Borrower to the Administrative Agent and
each Lender pursuant to the terms of the Loan Documents and this Amendment No.
3, are unconditionally owing by the Borrower to each Lender, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

(e)  The Administrative Agent and each Lender party to this Amendment No. 3
hereby consents to the amendments and modifications set forth in that certain
Term Loan Facility Amendment attached hereto as Annex I.

(f)  The Borrower hereby represents and warrants as of the date hereof in favor
of the Administrative Agent and each Lender that each and every representation
and warranty heretofore made by the Borrower in the Original Credit Agreement
and the other Loan Documents is true and correct as if made on the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date in which case such representations and warranties were true and
correct in all material respects as of such earlier date) and with specific
reference to this Amendment No. 3 and all other Loan Documents executed and/or
delivered in connection herewith, provided that the representation and warranty
contained in this paragraph (f) shall not apply to the representation and
warranty contained in Section 4.5 of the Original Credit Agreement or the
representation and warranty contained in Section 4.6 of the Original Credit
Agreement, except to the extent that the representation and warranty contained
in Section 4.6 of the Original Credit Agreement constitutes a representation and
warranty that the Borrower is Solvent within the meaning of clause (c) of the
definition of the term ‘Solvent’.

(g)  The Borrower agrees that all Loan Documents remain in full force and effect
notwithstanding the execution and delivery of this Amendment No. 3.

(h)  This Amendment No. 3 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(i)  All references in the Loan Documents to the “Credit Agreement” and in the
Original Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Original Credit Agreement as
amended by this Amendment No. 3 (as well as by all subsequent amendments,
restatements, modifications and supplements thereto).

(j)  Each of the following provisions of the Original Credit Agreement is hereby
incorporated herein by this reference with the same effect as though set forth
in its entirety herein, mutatis mutandis, and as if “this Agreement” in any such
provision read “this Amendment No. 3”: Section 11.11 (Notices), Section 11.13
(Governing Law), Section 11.14 (Jurisdiction), Section 11.15 (Waiver of Jury
Trial), Section 11.16 (Severability) and Section 11.18 (Entire Agreement).

3

--------------------------------------------------------------------------------





(k)  On or prior to 5:00 p.m. (New York time) on April 9, 2009, Borrower shall
promptly pay to Administrative Agent all reasonable costs, expenses and charges
incurred by Administrative Agent in connection with the preservation of its and
the Lenders’ rights and any potential restructuring (including those of
Macquarie Capital Advisors) and the preparation, negotiation, execution and
delivery of this Agreement and any documents and instruments relating hereto
pursuant to and consistent with Section 11.3 of the Credit Agreement.  Without
duplication of the foregoing, on or prior to 5:00 p.m. (New York time) on April
9, 2009, the Borrower shall deposit with King & Spalding LLP, counsel for
Administrative Agent, an amount such that after payment of all fees and expenses
incurred by firm and billed to date, such firm shall hold unapplied a retainer
of $37,500 (not including the retainer held by such firm in its capacity as
counsel to the Term Loan Administrative Agent) to be applied toward payment of
legal fees and expenses of King & Spalding LLP, in each case as incurred, in
representation of the Administrative Agent in connection with this Amendment No.
3, and the preservation of their rights and any potential restructuring, as
provided under Section 11.3(a) of the Original Credit Agreement; and the
Borrower agrees to pay all such fees and expenses, if any, in excess of such
amount, to the extent payable under Section 11.3(a) of the Original Credit
Agreement, upon demand by such Lenders or the Administrative Agent, as the case
may be.  Borrower also confirms its obligation under Section 11.3 of the Credit
Agreement to reimburse all reasonable costs, fees and expenses of an independent
financial consultant selected by the Administrative Agent and the Term Loan
Administrative Agent (as retained by independent counsel to the Administrative
Agent and the Term Loan Administrative Agent); provided, that the Required
Lenders may, in their sole discretion, on behalf of the Lenders, select an
independent financial consultant to the Lenders to be retained by one or more of
the Lenders or counsel to one of more of the Lenders, in any case, as determined
by the Required Lenders, and notwithstanding anything in Section 11 of the
Credit Agreement to the contrary, Borrower shall reimburse all reasonable costs,
fees and expenses of such financial consultant, and Administrative Agent shall
not be entitled to reimbursement by Borrower for the costs or expenses of a
separate financial consultant to Administrative Agent, in its capacity as
such.  



SECTION 5.
RELEASE


Borrower hereby releases, acquits, and forever discharges the Administrative
Agent and each of the Lenders and each past or present affiliate, officer,
director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which Borrower may have or
claim to have now or which may hereafter arise out of or connected with any act
of commission or omission of the Administrative Agent or any Lender existing or
occurring prior to the date of this Amendment No. 3 or any instrument executed
prior to the date of this Amendment No. 3 including, without limitation, any
claims, liabilities or obligations arising with respect to the Original Credit
Agreement or the other of the Loan Documents.  The provisions of this Section 5
shall be binding upon Borrower and shall inure to the benefit of the
Administrative Agent and the Lenders and each past or present affiliate,
officer, director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders.

[signature pages follow]




4

--------------------------------------------------------------------------------





WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.



 

BORROWER:

 

DAYTON SUPERIOR CORPORATION, a

Delaware corporation

 

By:

/s/ Edward J. Puisis

Name:  Edward J. Puisis

Title: Executive Vice President and CFO

 

LENDERS:

 

GENERAL ELECTRIC CAPITAL

CORPORATION,

as Administrative Agent and a Lender

 

By:

/s/ Michelle Handy

Name: Michelle Handy

Title:  Its Duly Authorized Signatory

5

--------------------------------------------------------------------------------





Annex I




Please see attached.


--------------------------------------------------------------------------------





Please see Exhibit 10.2


